As filed with the Securities and Exchange Commission on September 14, 2015 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CRH MEDICAL CORPORATION (Exact name of Registrant as specified in its charter) British Columbia Not Applicable (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) Suite 578 - 999 Canada Place World Trade Center, Vancouver, BC V6C 3E1 (Address of Registrant’s principal executive offices) Amended and Restated 2009 Stock Option Plan (Full title of plan) CHR Medical Corporation 13 Central Way Ste E Kirkland, WA 98033 (425) 894-9556 (Name, Address and Telephone Number of Agent for Service) Copy to: Riccardo Leofanti, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 222 Bay Street, Suite 1750, P.O. Box 258 Toronto, Ontario, Canada M5K 1J5 (416) 777-4700 Andrew McLeod, Esq. Blake, Cassels & Graydon LLP 595 Burrard Street, Suite 2600, Three Bentall Centre P.O. Box 49314 Vancouver, British Columbia, Canada V7X 1L3 (604) 631-3399 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of”large accelerated filer, ““accelerated filer” and “smaller reporting company” in Rule 12b−2 of the Exchange Act (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer[X] Smaller Reporting Company[] CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Shares $0.53 (3) $238,500.00 (3) $0.42 (3) $272,868.54 (3) $0.45 (3) $86,484.15 (3) $0.90 (3) $45,000.00 (3) $0.21 (3) $41,671.77 (3) 50,000 (2)
